DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim objections
Claim 15 is objected to because of the following informalities:
In claim 15, line 1, it recites “A computer program product stored on a non-transitory computer-readable medium”. It should be amended as “A computer program product stored on a non-transitory computer readable storage medium” (i.e., see specification, page 15, lines 5-20, A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se).
Appropriate corrections are required.


Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9 and 13-15 of copending application 16/678,758 in view of RAVISHANKAR et al. (US Pub. 2018/0203673 A1) and Venkataramani et al. (US. Pub. 2018/0136912 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of the instant application, the following table compares claim 1 of the copending application 16/678,758. The differences have been bolded.
Instant Application
16/678,758
1. A method, comprising: 


obtaining an intermediate representation of an artificial intelligence model;  






reversed computation graph corresponding to a computation graph generated based on the intermediate representation, wherein nodes in the reversed computation graph represent functions related to the artificial intelligence model, and one or more directed edges in the reversed computation graph represent one or more dependencies between the functions; and 

























partitioning the reversed computation graph into sequential partitions, such that the 10partitions are executed sequentially and functions corresponding to nodes in each partition are executed in parallel; 


wherein the steps are performed by one or more processing device.





a machine learning model, comprising: 

obtaining an intermediate representation of the machine learning model written in a source 5language, the intermediate representation being independent of the source language and a target language and comprising a structured text; 


computation graph based on the intermediate representation, nodes in the computation graph representing functions related to the machine learning model, a directed edge in the computation graph representing a dependency between the functions; and  

(RAVISHANKAR, Fig. 4, 400; [0031] lines 3-12; [0034] lines 2-3; [0056] lines 1-11, the computation graph 400 is traversed backwards (that is, starting from the root node) to build up a sequence of objects (data structures) (as obtain reversed computation graph). When an object (“first object”) is reached that needs to be materialized because it is needed as an input for another object, the portion of the computation graph is traversed backwards starting from the first object…In other words, the computation graph is traversed backwards until materialized objects are root node of a computation graph represents the result of the computation graph. The process of computing the result is referred to as materialization of the root node. To materialize the root node, the computation graph is traversed backwards, from the root node to the leaf nodes; [0007] lines 3-6, The computation graph can be made more efficient by combining operations across different stages of the graph).

10partitioning the computation graph into sequential parts, such that the parts are executed sequentially and functions corresponding to nodes in each part are executed in parallel.


(Venkataramani, Fig. 12, 1200; [0132] lines 1-3, FIG. 12 is a schematic illustration of a computer or data .


Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application ‘758’ is broader than the instant application. The copending application ‘758’ merely specifies that “a machine learning model” in claim 1 which have the same meaning compare to “artificial intelligence model” of claim 1 of the instant application. The term of “machine learning model” and “artificial intelligence model” which are the same thing just different words because they are all source 5language/code. 

In addition, the copending application 16/678,758 does not explicitly claim:
	obtaining a reversed computation graph corresponding to a computation graph generated.

However, RAVISHANKAR teaches obtaining a reversed computation graph corresponding to a computation graph generated (RAVISHANKAR, [0031] lines 3-12, The computation graph 300 (as original computation graph generated) can be used to recognize instances where inter-stage optimizations can be performed…In turn, as a result of those optimizations, an optimized computation graph 210 and efficient code (a generated; [0034] lines 2-3, FIG.4 illustrates an optimized computation graph 400; [0056] lines 1-11, the computation graph 400 is traversed backwards (that is, starting from the root node) to build up a sequence of objects (data structures) (as obtain reversed computation graph). When an object (“first object”) is reached that needs to be materialized because it is needed as an input for another object, the portion of the computation graph is traversed backwards starting from the first object, and other objects needed to materialize the first object are collected to identify objects that are to be executed together (a kernel of operations). In other words, the computation graph is traversed backwards until materialized objects are reached; [0050] lines 1-6, The root node of a computation graph represents the result of the computation graph. The process of computing the result is referred to as materialization of the root node. To materialize the root node, the computation graph is traversed backwards, from the root node to the leaf nodes; Fig. 4 400; also see [0007] lines 3-6, The computation graph can be made more efficient by combining operations across different stages of the graph).

It would have been obvious to one having ordinary skill in the art before the invention was made to modify the claim of the copending application 16/678,758 by including the step of “obtaining a reversed computation graph corresponding to a computation graph generated” as taught by RAVISHANKAR. One of ordinary skilled would have been motivated to modify claim of copending application 16/678,758 in the manner described above for the purpose of optimizing the computing graph which allow 

Further, the copending application 16/678,758 does not explicitly claim:
wherein the steps are performed by one or more processing device.

However, Venkataramani teaches wherein the steps are performed by one or more processing devices (Venkataramani, Fig. 12, 1200; [0132] lines 1-3, FIG. 12 is a schematic illustration of a computer or data processing system 1200 for implementing an embodiment of the disclosure. The computer system 1200 may include one or more processing elements, such as a processor).

It would have been obvious to one having ordinary skill in the art before the invention was made to modify the claim of the copending application 16/678,758 and RAVISHANKAR by including the step of “wherein the steps are performed by one or more processing device” as taught by Venkataramani. One of ordinary skilled would have been motivated to modify claim of copending application 16/678,758 and RAVISHANKAR in the manner described above for the purpose of clarifying that the method steps are to be performed by the processing device in order to achieve the claimed invention. 

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.


Claim Rejections – 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 8 and 15 (line# refers to claim 1):
In line 3, it recites “obtaining a reversed computation graph corresponding to a computation graph”. It is uncertain what is meant by “a reversed computation graph” (i.e., is the reversed computation graph obtained based on reversing the computation graph? is the computation graph that is presented in reversed form from the computation graph such that all the nodes and edges are reversed? or the reversed computation graph is the computation graph that execute reversely?). For examining purpose, examiner will interpret the reversed computation graph as the computation graph that is obtained reversely (i.e., build up/starting from the root/result node) based on traversing the previous computation graph reversely. 


	Line 10, “the steps” lacks antecedence basis.

As per claims 2, 9 and 16 (line# refers to claim 2):
Line 2, “the plurality of nodes” lacks antecedence basis. It is uncertain if this term intent to refer to “nodes” as cited in claim 1, line 4.

As per claim 7, 14 and 20 (line# refers to claim 7):
Line 2, “the same resource” lacks antecedence basis.

As per claims 3-6, 10-13 and 17-19:
	They are method, apparatus and computer program product claims that depend on claims 1, 8 and 15 above. Therefore, they have the same deficiencies as claims 1, 8 and 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US. Pub. 2018/0136912 A1) in view of RAVISHANKAR et al. (US Pub. 2018/0203673 A1).

As per claim 1, Venkataramani teaches the invention substantially as claimed including A method, comprising: 
obtaining an intermediate representation of an artificial intelligence model (Venkataramani, Fig. 5A generate one or more in-memory intermediate representations (IRs) of the deep learning system; Fig. 6, 600; [0009] lines 1-3, FIG. 6 is a schematic illustration of an example in-memory Intermediate Representation (IR) of a deep learning network in accordance with an embodiment);  
5obtaining an optimized computation graph corresponding to a computation graph generated based on the intermediate representation (Venkataramani, [0077] lines 1-15, one or more IRs may be graph-based, object-oriented structures. For example, one or more IRs may be in the form of a hierarchical Data Flow Graph Direct Acyclic Graph (DAG) (as computation graph); [0082] lines 1-2, The optimization engine 310 may perform one or more optimizations on one or more of the IRs for the DL network 212; [0097] lines 1-4, the optimization engine 310 may apply one or more optimizations to an IR for the deep learning source program 212, such as buffer allocation and parallel execution scheduling (as to obtaining an optimized computation graph), wherein nodes in the optimized computation graph represent functions related to the artificial intelligence model, and one or more directed edges in the optimized computation graph represent one or more dependencies between the functions (Venkataramani, [0102] lines 1-3, the optimization engine 310 may determine which layers of the deep learning network 212 are two execution steps apart; [0107] lines 5-11, the optimization engine 310 may create a dependency graph, which may be a directed graph having nodes and edges. Nodes of the dependency graph may represent execution elements, such as a CUDA kernel, for executing the functionality of a layer of the DL network 212. Edges of the dependency graph may represent a data dependency between two execution elements); and 
partitioning the optimized computation graph into sequential partitions, such that the 10partitions are executed sequentially and functions corresponding to nodes in each partition are executed in parallel (Venkataramani, [0102] lines 1-3, the optimization engine 310 may determine which layers of the deep learning network 212 are two execution steps apart; [0107] lines 1-16, performing parallel execution scheduling in accordance with an embodiment. The scheduler 316 may analyze the PIR 600 to determine an execution schedule ([see [0100] lines 5-7, A scheduling order may be created that specifies an order of execution of all or at least some of the layers of the DL network]) for the DL network 212, as indicated at step 802. The optimization engine 310 may create a dependency graph, which may be a directed graph having nodes and edges. Nodes of the dependency graph may represent execution elements, such as a CUDA kernel, for executing the functionality of a layer of the DL network 212. Edges of the dependency graph may represent a data dependency between two execution elements. The optimization engine 310 may apply a partitioning algorithm, such as a clique partitioning algorithm, to the dependency graph to reduce or minimize the number of edges between cliques, as indicated at step 804. The partitioning algorithm may produce a dense connection structure, such as a clique; also see [0106] lines 2-5, the optimization engine 310 may assign portions of generated code corresponding to different layers of the DL network 212 to execution units of the target platform that can operate concurrently to improve execution speed); 
wherein the steps are performed by one or more processing devices (Venkataramani, Fig. 12, 1200;  [0132] lines 1-3, FIG. 12 is a schematic illustration of a computer or data processing system 1200 for implementing an embodiment of the disclosure. The computer system 1200 may include one or more processing elements, such as a processor).

optimized computation graph is a reversed computation graph that corresponding to a computation graph generated.

However, RAVISHANKAR teaches the obtained optimized computation graph is a reversed computation graph that corresponding to a computation graph generated (RAVISHANKAR, [0031] lines 3-12,  The computation graph 300 can be used to recognize instances where inter-stage optimizations can be performed…In turn, as a result of those optimizations, an optimized computation graph 210 and efficient code (a function) for execution of the computation graph are generated; [0034] lines 2-3, FIG. 4 illustrates an optimized computation graph 400; [0056] lines 1-11, the computation graph 400 is traversed backwards (that is, starting from the root node) to build up a sequence of objects (data structures) (as obtain reversed computation graph). When an object (“first object”) is reached that needs to be materialized because it is needed as an input for another object, the portion of the computation graph is traversed backwards starting from the first object, and other objects needed to materialize the first object are collected to identify objects that are to be executed together (a kernel of operations). In other words, the computation graph is traversed backwards until materialized objects are reached; [0050] lines 1-6, The root node of a computation graph represents the result of the computation graph. The process of computing the result is referred to as materialization of the root node. To materialize the root node, the computation graph is traversed backwards, from the root node to the leaf nodes; Fig. 4 400; also see [0007] lines 3-6, The computation graph 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Venkataramani with RAVISHANKAR because RAVISHANKAR’s teaching of traversing the computing graph backwards (that is, starting from the root node) to build up a sequence of objects (as reversed) to identify which operations across different stages of the graph can be combined would have provided Venkataramani’s system with the advantage and capability to optimizing the computing graph which allow the system to improving the processing speed and efficiency.

As per claim 6, Venkataramani and RAVISHANKAR teach the invention according to claim 1 above. RAVISHANKAR further teaches wherein partitioning the reversed computation graph into sequential partitions (RAVISHANKAR Fig. 4, 400; [0009] lines 13-17, computation graph are traversed to identify sequences of the data structures that have not been materialized versus data structures that have been materialized. The sequences of data structures are combined (fused) to form the kernels of operations; [0056] lines 1-11, the computation graph 400 is traversed backwards (that is, starting from the root node) to build up a sequence of objects (data structures) (as obtain reversed computation graph). When an object (“first object”) is reached that needs to be materialized because it is needed as an input for another object, the portion of the computation graph is traversed backwards starting to be executed together (a kernel of operations). In other words, the computation graph is traversed backwards until materialized objects are reached), further comprises ordering the sequential partitions such that when a first function depends on a second function, the second function is executed in a partition immediately 5preceding the first function (RAVISHANKAR, Fig. 4, Phase 1, Phase 2, Phase 3 (as ordering); Phase 3, div, Phase 2, Sum_reduce; [0038] lines 1-8, In phase 2, fused execution of the computation that represents the activation function is applied to the result of phase 1 (“gnp.exp” and “+” in line 5 of Table 2)…Note that this phase has two outputs: the value of the exponentiation (“exp” in FIG. 4), and the result of reducing this array (“sum_reduce” in FIG. 4); [0057] lines 1-2, in phase 2 of FIG. 4, “sum_reduce” needs to be materialized as an input to “div” in phase 3 (as a first function (div in phase 3) depends on a second function (sum_reduce in phase 2), the second function is executed in a partition immediately 5preceding the first function)).

As per claim 8, it is an apparatus claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Venkataramani further teaches a processor; and a memory storing computer program instructions, the processor executing the computer program instructions in the memory to control the apparatus to (Venkataramani, Fig. 12, 1200 processor, 1204 main memory; [0132] lines 1-3, FIG. 12 is a schematic illustration of a computer or data processing system 1200 for implementing an embodiment of the disclosure. The computer system 1200 may include one or more processing elements, such as a processor…a instructions that when executed by a computing device, cause the computing device to perform operations).

As per claim 13, it is an apparatus claim of claim 6 above. Therefore, it is rejected for the same reason as claim 6 above.

As per claim 15, it is a computer program product claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.


Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani and RAVISHANKAR, as applied to claims 1, 8 and 15 respectively above, and further in view of Vassilvitskii et al. (US Pub. 2014/0118355 A1).

As per claim 2, Venkataramani and RAVISHANKAR teach the invention according to claim 1 above. RAVISHANKAR teaches partitioning the reversed computation graph into 15partitions (RAVISHANKAR, Fig. 4, Phases (1-3); [0056] lines 1-11, the computation graph 400 is traversed backwards (that is, starting from the root node) to build up a sequence of objects (data structures) (as obtain reversed computation graph). When an object (“first object”) is reached that needs to be materialized because it is needed as an input for another object, the portion of the to be executed together (a kernel of operations). In other words, the computation graph is traversed backwards until materialized objects are reached; [0050] lines 1-6, The root node of a computation graph represents the result of the computation graph. The process of computing the result is referred to as materialization of the root node. To materialize the root node, the computation graph is traversed backwards, from the root node to the leaf nodes; also see [0007] lines 3-6, The computation graph can be made more efficient by combining operations across different stages of the graph).

Venkataramani and RAVISHANKAR fail to specifically teach determining in-degrees of at least a part of the plurality of nodes of the reversed computation graph, wherein an in-degree of a node represents a number of edges directed to the node.

However, Vassilvitskii teaches determining in-degrees of at least a part of the plurality of nodes of the reversed computation graph, wherein an in-degree of a node represents a number of edges directed to the node (Vassilvitskii, Fig. 2A-B, Nodes (N1-N6), and edges (E1-E14); [0065] lines 2-5, a degree of a node of the undirected graph 216 is equal to a number of end points adjacent to the node. For example, a degree of the node N5 of the undirected graph 216 (FIG. 2B) is equal to four; [0067] lines 1-20, the graph 202 is the directed graph 214, the node N5 is included within the From group 203 and the node N6 is included within the To group 205…the determines whether an indegree of the node N6 of the To group 205 less than or equal to the threshold 206 of equation (4). In several embodiments, both the determinations are made simultaneously by the first and second processors. It should be noted that the equation (3) is applied if a node to which the operation 168 is applied belongs to the From group 203 and the equation (4) is applied if a node to which the operation 168 is applied belongs to the To group 205; also see [0068] lines 1-15, In response to determining that the at least one node of the graph 202 does not meet the threshold, in an operation 172, the at least one node is maintained within the graph 202. …).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Venkataramani and RAVISHANKAR with Vassilvitskii because Vassilvitskii’s teaching of partitioning/arranging the nodes based on determined in-degrees (i.e., edges) that associated with node would have provided Venkataramani and RAVISHANKAR’s system with the advantage and capability to allow the system to easily optimizing the computing graph based on the edges which improving the system efficiency and performance.

As per claim 3, Venkataramani, RAVISHANKAR and Vassilvitskii teach the invention according to claim 2 above. Venkataramani teaches partitioning the reversed computation graph into 20partitions (RAVISHANKAR, Fig. 4, Phases (1-3); [0056] lines 1-11, the computation graph 400 is traversed backwards (that is, starting root node) to build up a sequence of objects (data structures) (as obtain reversed computation graph). When an object (“first object”) is reached that needs to be materialized because it is needed as an input for another object, the portion of the computation graph is traversed backwards starting from the first object, and other objects needed to materialize the first object are collected to identify objects that are to be executed together (a kernel of operations). In other words, the computation graph is traversed backwards until materialized objects are reached; [0050] lines 1-6, The root node of a computation graph represents the result of the computation graph. The process of computing the result is referred to as materialization of the root node. To materialize the root node, the computation graph is traversed backwards, from the root node to the leaf nodes; also see [0007] lines 3-6, The computation graph can be made more efficient by combining operations across different stages of the graph).
In addition, Vassilvitskii further teaches partitioning the reversed computation graph into the partitions based on the in-degrees (Vassilvitskii, Fig. 4A, 168, 170, 172; [0067] lines 1-20, the graph 202 is the directed graph 214, the node N5 is included within the From group 203 and the node N6 is included within the To group 205…the second processor determines whether an indegree of the node N6 of the To group 205 less than or equal to the threshold 206 of equation (4)…the equation (3) is applied if a node to which the operation 168 is applied belongs to the From group 203 and the equation (4) is applied if a node to which the operation 168 is applied belongs to the To group 205; [0068] lines 1-15, In response to determining that the at least one node of the graph 202 does not meet the threshold, in an operation 172, the at least one node is maintained within the graph 202. For example, in the embodiments in which the graph degree of the node N5 is greater than the threshold m(1+.epsilon.).rho.(S) of equation (1) and that the degree of the node N6 is greater than the threshold m(1+.epsilon.).rho.(S) of equation (1). As another example, the node N5 is maintained within the From group 203 if the outdegree of the node N5 of the From group 203 is greater than the threshold 206 of equation (3) and the node N6 is maintained within the To group 205 if the indegree of the node N6 is greater than the threshold 206 of equation (4))).

As per claims 9-10, they are apparatus claims of claims 2-3 respectively above. Therefore, they are rejected for the same reason as claims 2-3 respectively above.

As per claims 16-17, they are computer program product claims of claims 2-3 respectively above. Therefore, they are rejected for the same reason as claims 2-3 respectively above.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani and RAVISHANKAR, as applied to claims 1, 8 and 15 respectively above, and further in view of Ailamaki et al. (US Pub. 2014/0380322 A1).

As per claim 4, Venkataramani and RAVISHANKAR teach the invention according to claim 1 above. Venkataramani and RAVISHANKAR fail to specifically teach determining one or more resources needed to execute functions within a given partition prior to executing the functions in the given partition.

However, Ailamaki teaches determining one or more resources needed to execute functions within a given partition prior to executing the functions in the given partition (Ailamaki, [0028] lines 1-5, determine that one or more tasks in the graph can be partitioned into sub tasks that may be executed in parallel by multiple worker threads 137 to increase the performance of application; [0053] lines 1-9, Once it is determined that one of the tasks can be partitioned for parallel execution, the scheduler 140 may issue a task 527 to create partitionable operation 136…estimates for the required computing resources for each partition of the operation may be determined (as determining one or more resources needed to execute functions/tasks within a given partition prior to executing the functions in the given partition)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Venkataramani and RAVISHANKAR with Ailamaki because Ailamaki’s teaching of determining the resource needed for the functions/tasks within the each partition would have provided Venkataramani and RAVISHANKAR’s system with the advantage and 

As per claim 11, it is an apparatus claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.

As per claim 18, it is a computer program product claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani, RAVISHANKAR and Ailamaki, as applied to claims 4, 11 and 18 respectively above, and further in view of Stewart et al. (US Pub. 2012/0209989 A1).

As per claim 5, Venkataramani, RAVISHANKAR and Ailamaki teach the invention according to claim 4 above. Venkataramani, RAVISHANKAR and Ailamaki fail to specifically teach scheduling one or more functions in the given partition to another partition when at least a portion of the one or more resources needed to execute the functions within the given partition are unavailable.

However, Stewart teaches scheduling one or more functions in the given partition to another partition when at least a portion of the one or more resources needed to execute the functions within the given partition are unavailable (Stewart, Fig. 3, 314 BGP is allocated/scheduled from the given partition 310 to another partition 320; [0033] lines 7-13, The virtual router function may be used when a new resource (e.g., processor) becomes available or an existing resource becomes unavailable. The processes (as function) on the processors may be associated with a set of one or more physical nodes, may be migrated independently to any node, or may be migrated only with some other processes, e.g., in a group of processes; also see [0028]-[0029]: a process may be migrated to free some of the resources on the first processor 310 or prevent potential process failure). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Venkataramani, RAVISHANKAR and Ailamaki with Stewart because Stewart’s teaching of migrating/scheduling the functions/processes to another node if the current node does not have sufficient resource (i.e., becomes unavailable) would have provided Venkataramani, RAVISHANKAR and Ailamaki’s system with the advantage and capability to preventing any potential process failures due to the lack of resources which improving the system stability (See Stewart [0029], prevent potential process failure). 

As per claim 12, it is an apparatus claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

As per claim 19, it is a computer program product claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani and RAVISHANKAR, as applied to claims 6 and 13 respectively above, and further in view of Yin et al. (US Pub. 2018/0075098 A1).

As per claim 7, Venkataramani and RAVISHANKAR teach the invention according to claim 6 above. Venkataramani and RAVISHANKAR fail to specifically teach wherein the first function and the second function are executed by the same resource.

However, Yin teaches wherein the first function and the second function are executed by the same resource (Yin, Fig. 3, 113, 123; [0061] lines 1-6, each successor and predecessor bubble are checked to determine the total resource consumption for supervertices in the bubble and supervertices in the successor or predecessor bubble. If total resource consumption is less than the maximum resource consumption per bubble, it is possible for bubbles to be merged; [0062] lines 2-7, Annotation module 301 can determine that the total resource consumption for supervertices 113 and 123 is less than the maximum resource consumption per bubble. As such, annotation module 301 determines that it is possible for 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Venkataramani and RAVISHANKAR with Yin because Yin’s teaching of using the same resources for processing the both bubbles (i.e., partitions, as including the first and second function) would have provided Venkataramani and RAVISHANKAR’s system with the advantage and capability to effectively utilizing the computing resources which improving the system efficiency.

As per claim 14, it is an apparatus claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani and RAVISHANKAR, as applied to claim 15 above, and further in view of Yin et al. (US Pub. 2018/0075098 A1).

As per claim 20, Venkataramani and RAVISHANKAR teach the invention according to claim 15 above. RAVISHANKAR further teaches ordering the sequential partitions such that when a first function depends on a second function, the second function is executed in a partition immediately preceding the first function (RAVISHANKAR, Fig. 4, Phase 1, Phase 2, Phase 3 (as ordering); Phase 3, div, Phase 2, Sum_reduce; [0038] lines 1-8, In phase 2, fused execution of the computation that represents the activation function is applied to the result of phase 1 (“gnp.exp” and “+” in line 5 of Table 2)…Note that this phase has two outputs: the value of the exponentiation (“exp” in FIG. 4), and the result of reducing this array (“sum_reduce” in FIG. 4); [0057] lines 1-2, in phase 2 of FIG. 4, “sum_reduce” needs to be materialized as an input to “div” in phase 3 (as a first function (div in phase 3) depends on a second function (sum_reduce in phase 2), the second function is executed in a partition immediately 5preceding the first function)).

Venkataramani and RAVISHANKAR fail to specifically teach wherein the first function and the second function are executed by the same resource.

However, Yin teaches wherein the first function and the second function are executed by the same resource (Yin, Fig. 3, 113, 123; [0061] lines 1-6, each successor and predecessor bubble are checked to determine the total resource consumption for supervertices in the bubble and supervertices in the successor or predecessor bubble. If total resource consumption is less than the maximum resource consumption per bubble, it is possible for bubbles to be merged; [0062] lines 2-7, Annotation module 301 can determine that the total resource consumption for supervertices 113 and 123 is less than the maximum resource consumption per bubble. As such, annotation module 301 determines that it is possible for 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Venkataramani and RAVISHANKAR with Yin because Yin’s teaching of using the same resources for processing the both bubbles (i.e., partitions, as including the first and second function) would have provided Venkataramani and RAVISHANKAR’s system with the advantage and capability to effectively utilizing the computing resources which improving the system efficiency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195